DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15, 17, 19, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppach in view of Kimmich (PGPub 2013/0303474).
Regarding claim 15, Hoppach teaches a drive arrangement for a bicycle or pedelec (electric bicycle, see para [0002]), comprising: a housing 1; a manual drive shaft 5 in the housing; a first electric drive (electric motor/generator 2), a rotor (attached to pinion 21) of the first electric drive arranged axially parallel to the manual drive shaft 5; a second electric drive (electric motor/generator 3); and a first planetary gear set 4 (see Figure 2 and para [0046]).  The rotor of the first electric drive is coupled to the first planetary gear set as a superposition gear via a first fixed ratio, wherein the rotor of the second electric drive is coupled to the manual drive shaft via a second fixed ratio (through reduction gearing 31, 32).  The manual drive shaft 5 is coupled to the first planetary gear set 4 as the superposition gear, and the first planetary gear set 4, as the superposition gear, is coupled to an output 6.  
Hoppach shows the second motor to be positioned parallel to the manual drive shaft 5 rather than coaxial with it.
Kimmich teaches an electric vehicle having an electric drive motor 2 mounted coaxially with manual drive shaft 1 and coupled to the manual drive shaft at a fixed ratio.  This arrangement advantageously provides a compact, centered and low mounted position of the motor that reduces that number and complexity of parts and provides a balanced driving behavior (see para [0004], lines 1-12).
 It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to position the second motor of Hoppach (the motor coupled to the manual drive shaft at a fixed ratio) coaxial with the manual drive shaft, as taught by Kimmich, in order to provide a compact, centered and low mounted motor position to provide a balanced driving behavior and reduced complexity of parts.
Regarding claim 17, Hoppach teaches a single- stage or multi-stage spur gear train (spur gears 21, 22, seen in Figure 1) configured to provide the first fixed ratio between the rotor of the first electric drive 2 and the first planetary gear set 4.
Regarding claim 19, in Hoppach, the coupling of the rotor of the first electric drive 2 to the first planetary gear set 4 via the first fixed ratio is through an intermediate gear (spur gear 21) or a chain drive, or a belt drive.  
Regarding claim 24, Hoppach (embodiment of Figure 1) includes a sun gear 41 of the first planetary transmission 4 is connected to the rotor of the first electric drive 2 via the first fixed gear; the manual drive shaft 5 is connected to a planet carrier 43 (see Figure 1) of the first planetary transmission 4; and the output 6 is connected to a ring gear 44 of the first planetary transmission 4.  
Regarding claim 25, Hoppach (embodiment of Figure 2) includes a sun gear 41 of the first planetary transmission 4 that is connected to the rotor of the first electric drive 2 via the first fixed gear; the manual drive shaft 5 is connected to a ring gear 44 of the first planetary transmission 4; and the output 6 is connected to a planet carrier 43 of the first planetary transmission 4.  
Regarding claim 26, in Hoppach, the housing 1 forms a bottom bracket shell that supports the manual drive shaft 5.
Regarding claim 27, Hoppach teaches that the output 6 is configured as a sprocket or a belt pulley (“sprocket 6”, see para [0064], lines 12-16).  
Regarding claim 28, Hoppach teaches that one or both of the first electric drive 2 and the second electric drive 3 is configured as an electric machine operable both as a motor and as a generator (see para [0045], lines 1-4).
Regarding claim 29, Hoppach teaches the drive arrangement to be on bicycle or pedelic (see para [0002]).  
Allowable Subject Matter
Claims 16, 18, 20, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deleval ‘727 and ‘660, Yamamoto ‘883, Watarai ‘088, and Tenberge teach electric bicycles using two motors and a planetary gearset for superposition of power input.
 WO ‘725 to Felsl teaches a motor and reduction gearing mounted to a crank shaft, where the reduction gearing can be either a harmonic drive or a planetary gear set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/